The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,383,983 in view of Ihara et al. (8,961,762).
Claims 1-2 of U.S. Patent No. 11,383,983 teach substantially the entire claimed structure, as recited in claims 1-2 of the present application except teaching that the first electrode disposed to come into contact with at least a part of an upper end of the structure and the second electrode disposed to come into contact with at least a part of a lower end of the structure.
Ihara et al. teach in figure 5 and related text first electrode 507 disposed to come into contact with at least a part of an upper end of the structure; and a second electrode 506 disposed to come into contact with at least a part of a lower end of the structure.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the first electrode to come into contact with at least a part of an upper end of the structure and the second electrode to come into contact with at least a part of a lower end of the structure, as taught by Ihara et al. in the structure of U.S. Patent No. 11,383,983, in order to provide better dispersion of the nanotubes.

2.	Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 2020/0261848 in view of Ihara et al. (8,961,762). 
Claims 1-2 of copending Application No. 2020/0261848 teach substantially the entire claimed structure, as recited in claims 1-2 of the present application except teaching that the first electrode disposed to come into contact with at least a part of an upper end of the structure and the second electrode disposed to come into contact with at least a part of a lower end of the structure.
Ihara et al. teach in figure 5 and related text first electrode 507 disposed to come into contact with at least a part of an upper end of the structure; and a second electrode 506 disposed to come into contact with at least a part of a lower end of the structure.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the first electrode to come into contact with at least a part of an upper end of the structure and the second electrode to come into contact with at least a part of a lower end of the structure, as taught by Ihara et al. in the structure of copending Application No. 2020/0261848, in order to provide better dispersion of the nanotubes.
This is a provisional nonstatutory double patenting rejection.

3.	Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 2020/0261848 in view of Ihara et al. (8,961,762), Souquet-Grumey et al. (2014/0287912) and Mei (2016/0301081).
Claims 1-2 of copending Application No. 2020/0316525 teach substantially the entire claimed structure, as recited in claims 1-2 of the present application except teaching that the first electrode disposed to come into contact with at least a part of an upper end of the structure and the second electrode disposed to come into contact with at least a part of a lower end of the structure, and wherein the porous structure comprises sponge.
Ihara et al. teach in figure 5 and related text first electrode 507 disposed to come into contact with at least a part of an upper end of the structure; and a second electrode 506 disposed to come into contact with at least a part of a lower end of the structure.
Souquet-Grumey et al. teach in related text (see e.g. paragraph [0041]) using a porous structure to hold a dispersion liquid containing nanocarbons.
Mei teach in figure 4C and related text (see e.g. paragraph [0030]) using a porous structure to hold a dispersion liquid containing nanocarbons.
Mei, Souquet-Grumey et al. and Ihara et al. are analogous art because they are directed to nanotubes and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ihara et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the first electrode to come into contact with at least a part of an upper end of the structure and the second electrode to come into contact with at least a part of a lower end of the structure, as taught by Ihara et al., and to use a porous structure comprising sponge, as taught by Mei and Souquet-Grumey et al., in the structure of copending Application No. 2020/0316525, in order to provide better dispersion of the nanotubes and by using well-known porous material.
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (8,961,762) in view of Souquet-Grumey et al. (2014/0287912) and Mei (2016/0301081).Regarding claim 1, Ihara et al. teach in figure 5 and related text a nanocarbon separation device, comprising: 
a structure configured to hold a dispersion liquid containing nanocarbons; 
a first electrode 507 disposed to come into contact with at least a part of an upper end of the structure; and
 a second electrode 506 disposed to come into contact with at least a part of a lower end of the structure.

Ihara et al. do not explicitly state that the structure is a porous structure.
Souquet-Grumey et al. teach in related text (see e.g. paragraph [0041]) using a porous structure to hold a dispersion liquid containing nanocarbons.
Mei teach in figure 4C and related text (see e.g. paragraph [0030]) using a porous structure to hold a dispersion liquid containing nanocarbons.
Mei, Souquet-Grumey et al. and Ihara et al. are analogous art because they are directed to nanotubes and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ihara et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a porous structure to hold a dispersion liquid containing nanocarbons, as taught by Mei and Souquet-Grumey et al., in Ihara et al.’s device, in order to operate the device in its intended use by properly dispersing the nanocarbons within the tank.

Regarding claim 2, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use sponge as the porous structure in Ihara et al.’s device, in order to provide proper dispersion of nanotubes within the device by using well-known porous material. 
Regarding the claimed limitations of using specific materials, it is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a porosity degree of the porous structure of 80% or more and 99% or less, wherein the porous structure has pores with an inner diameter of 100 nm or more and 1 mm or less in prior art’s device in order to provide proper dispersion of the nanotubes.

Regarding claim 12, the porous structure of prior art’s device has pores continuously connected (inherently therein), and a potential gradient is formed between the first electrode and the second electrode (inherently therein in order for the device to operate).

Regarding claim 13, the porous structure of prior art’s device has a plurality of regions (arbitrarily chosen) layered in an upward/downward direction.


Response to Arguments
1.	Applicants argue that the “nanocarbon separation device according to claim 1 is patentable over the combination of Ihara in view of Souquet-Grumey and Mei for at least the following reasons. 
[1]   In particular, the claimed invention is patentable because: 
The Examiner cites Fig.5 of Ihara"), paragraph [0041] of Souquet-Grumey, and 
paragraph [0030] of Mei with respect to the features of claims 1 and 2. However, these citations fail to disclose: 
a porous structure configured to hold a dispersion liquid containing nanocarbons; 
a first electrode disposed to come into contact with at least a part of an upper end of the porous structure; and 
a second electrode disposed to come into contact with at least a part of a lower end of the porous structure. 
Because the cited prior art documents fail to teach each limitation of the claimed invention, the rejection should be withdrawn”. 

1.	It is noted that applicants do not articulate as to why prior art fails to teach the claimed limitation, as recited in claim 1.

 2.	Applicants argue that the Examiner’s assertion that it would have been obvious to combine the prior art documents in order to operate the device in its intended use by properly dispersing the nanocarbons within the tank has “no support in the cited prior art documents or in any other evidence of record. For this additional reason, the rejection should be withdrawn”. 

2.	It is well known in the art that the nanocarbons cannot be properly separated if said nanocarbons are not dispersed in the dispersion liquid.

 3.	Applicants argue that since “Ihara explains at col 8, lines 28-41, for example, that "when the electromagnetic force (arrow 405) generated by the electric potential gradient and the electric charge q2 and the buoyant force (arrow 407) become equal, the nanocarbon micelle is held in the channel”, then “Ihara teaches away from the combination with a reference that teaches "the porous structure”.

3.	It is unclear as to why holding the nanocarbons in the channel (which is similar to the present invention where the nanocarbons of the present invention are held between the two electrodes) teaches away a porous structure.

4.	Applicants argue on page 9 that “Ihara is silent regarding the recitations in claim 1 of "a part of an upper end of the porous structure" and "a part of a lower end of the porous structure”." 

4.	Figure 5 of Ihara clearly depicts that the structure containing the nanocarbons comprises an upper end and a lower end.

5.	Applicants argue that “Souquet-Grumey fails to disclose: 
a first electrode disposed to come into contact with at least a part of an upper end of the porous structure; and 
a second electrode disposed to come into contact with at least a part of a lower end of the porous structure”. 

5.	Souquet-Grumey was not cited to teach a first electrode disposed to come into contact with at least a part of an upper end of the porous structure; and 
a second electrode disposed to come into contact with at least a part of a lower end of the porous structure.   Souquet-Grumey was cited to teach an artisan that nanocarbons are properly dispersed in a porous structure.

6.	Applicants argue that “Mei fails to disclose 
a first electrode disposed to come into contact with at least a part of an upper end of the porous structure; and 
a second electrode disposed to come into contact with at least a part of a lower end of the porous structure”. 

6.	Mei was not cited to teach a first electrode disposed to come into contact with at least a part of an upper end of the porous structure; and 
a second electrode disposed to come into contact with at least a part of a lower end of the porous structure.   Mei was cited to teach an artisan that nanocarbons are properly dispersed in a porous structure.

7.	Applicants argue that since Mei and Souquet-Grumey operate different devices from that of Ihara, then an artisan would not be motivated “to combine the porous coherent structure of Souquet-Grumey and Mei with the disclosure of Ihara”. 

7.	Ihara teaches a nanocarbon separation device without explicitly stating using a dispersion liquid.  Souquet-Grumey and Mei teach nanocarbon separation devices comprising a dispersion liquid.  Therefore, it would be obvious for an artisan to combined the teachings of Souquet-Grumey and Mei with the device of Ihara.

8.	Applicants argue that since “Ihara discloses introducing a dispersion solution of a nanocarbon material that is dispersed into nanocarbon micelle groups having a plurality of different electric charges and a retaining solution having a different specific gravity from that of the nanocarbon material into an electrophoresis tank to form a layered state disposed in layers in a predetermined direction. Also, Ihara discloses that, when the electromagnetic force generated by the electric potential gradient and the electric charge q2 and the buoyant force become equal, the nanocarbon micelle is held in the channel”, then “when the "porous structure" is adopted to Ihara, the effect above cannot be expected”. 

8.	Applicants did not provide any evidence to the hypothesis that a “porous structure” can be used as Ihara’s “dispersion solution” (see abstract of Ihara).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


O.N.								/ORI NADAV/
11/23/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800